 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince has been,the exclusive representative of all the employees in the aforestatedappropriate unit for purposes of collective bargaining within the meaning of Section9(a) ofthe Act.3.By refusing to bargainwith the above-named Union with respect to wages, onFebruary 4, 1960, and by refusing on February 10, 1960,and at all timesthereafter,to recognize or bargainwithsaid Union as the exclusive representative of the em-ployees in the aforestatedappropriate unit,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.4.By the foregoing conduct the Respondent has interferedwith,restrained, andcoercedits employeesin the exercise of rights guaranteed in Section7 of the Act,and therebyhas engaged in and is engaging in unfair labor practiceswithin themeaning of Section8(a) (1) of the Act.5.The aforesaid unfair laborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.Respondent has not engaged in unfairlabor practiceswithin the meaning ofSection 8(a)(5) and (1)of the Act by unilaterallygranting individualwageincreases.[Recommendations omitted from publication.]Hilton Hotels Corporation d/b/a Hilton HotelandLocal 628,Bartenders&Culinary Workers Union,Hotel & RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO.Case No. 28-CA-655.May 12, 1961DECISION AND ORDEROn December 14, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.We are satisfied, as apparently was the Trial Examiner, that Theo-dore Coombes did not engage in union activity during working hours.Accordingly, we reject, as having no basis in fact, the Respondent'sdefense that it discharged Coombes because he engaged in unionactivity during working hours.For thereasonsindicated in theIntermediate Report, we find, as did the Trial Examiner, that theRespondent discharged Coombes because of his protected union activ-ity, in violation of Section 8 (a) (3) and (1) of the Act.,131 NLRB No. 68. HILTON HOTELORDER487Upon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Hilton HotelsCorporation, doing business as Hilton Hotel, El Paso, Texas, itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist Local 628, Bartenders & Culinary Workers Union,Hotel & Restaurant Employees & Bartenders International Union,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities.(b)Discouraging membership in Local 628, Bartenders & CulinaryWorkers Union, Hotel & Restaurant Employees & Bartenders Inter-national Union, AFL-CIO, or in any other labor organization, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any other manner in regard to their hire or tenureof employment or any term or condition of their employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Theodore Coombes immediate and full reinstatementto his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges.(b)Make whole Theodore Coombes for any loss of pay he mayhave suffered by reason of the discrimination against him by pay-ment to him of a sum of money equal to the amount which henormally would have earned as wages from the date of his dischargeto the date of the Respondent's offer of reinstatement, less his netearnings during said period, said backpay to be computed on aquarterly basis in the manner established by the Board in F. W.Wooliworth Company,90 NLRB 289.(c)Preserve and, upon request, make available to the Board orto its agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpaydue Theodore Coombes and his right of reinstatement under the termsof this Order.(d)Post at its establishment at El Paso, Texas, copies of the noticeattached hereto marked "Appendix." 1Copies of said notice, to beIn the event that this Order is enforced by a, decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 488DECISIONSOF NATIONAL LABORRELATIONS BOARDfurnished by the Regional Director for the Twenty-eighth Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees customarilyare posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Twenty-eighth Region,in writing, within 10 days from the date of this Order, as to what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Local 628, Bartenders& Culinary Workers Union, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any and all of such activities.WE WILL offer to Theodore Coombes immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privileges previ-ously enjoyed, and make him whole for any loss of pay sufferedas a result of our discrimination against him.All our employees are free to become, or remain or to refrain frombecoming or remaining, members of the above-named Union or anyother labor organization.We will not discriminate in regard to hireor tenure of emplgylnent or any term or condition of employmentagainst any employee because of membership in or activity on behalf,of any such labor organization.HILTON HOTELS CORPORATION DOINGBUSINESSAS HILTON HOTEL,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any othermaterial. HILTON HOTEL489)INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on August 10,1960,'by Local 628,Bartenders&CulinaryWorkers Union,Hotel & Restaurant Employees&Bartenders International Union,AFL-CIO,herein called the Union,theGeneral Counsel of the National LaborRelations Board, herein respectively called the General Counsel z and the Board,through the Regional Director for the Sixteenth Region,issued a complaint, datedSeptember 26, against Hilton Hotels Corporation doing business as Hilton Hotel,herein called Respondent,alleging that Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (1)and (3)and Section 2(6) and (7) of the National Labor Relations Act, as amendedfrom time to time, 61 Stat.136, herein called the Act.Copies of the charge,complaint,and notice of hearing were duly served upon,Respondent and copies of the complaint and notice of hearing were duly served uponthe Union.Specifically,the complaint alleged that Respondent discharged T.H. Coombes on,or about August 1, and thereafter refused to reinstate him, because Coombes hadengaged in union or concerted activity.On October 7 Respondent duly filed an answer denying the commission of the-unfair labor practices alleged.Pursuant to due notice,a hearing was held on October 21 at El Paso,Texas, beforethe duly designated Trial Examiner.Each party was represented by counsel andparticipated in the hearing.Full opportunity was afforded the parties to be heard, toexamine and cross-examine witnesses,to introduce evidence pertinent to the issues, toargue orally at the conclusion of the taking of the evidence,and to file briefs withthe Trial Examiner on or before November 15.Briefs have been received from,the General Counsel and from Respondent, which have been carefully considered.Upon the entire record in the case,and from his observation of the witnesses,.the Trial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSRespondent,during all times material operated,and now operates,hotels in various-cities of the United States. Its El Paso,Texas, hotel,here involved,employs approxi-mately 170 employees and 75 percent of its guests stay less than 1 month. It hasa gross total annual revenue in excess of $500,000, and during the 12-month periodimmediately preceding the issuance of the complaint herein,it received goods, mate-rials,and services valued at approximately$20,000,directly from points locatedoutside the State of Texas.Upon the basis of the foregoing facts,the Trial Examiner finds, in line with,,established Board authority and contrary to Respondent's contention,that Respond-ent is engaged in,and during all times material was engaged in, business affectingcommerce within the meaning of Section 2(6) and(7) of the Act and that its oper-ations meet the standards fixed by the Board for the assertion of jurisdiction.3H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.M. THE UNFAIR LABOR PRACTICESA. Prefatory statementThe sole issue here to be resolved is whether,as the General Counsel contends,Theodore Coombes was discharged on August 1, for engaging in protected con-certed activities or, as Respondent contends he was discharged for cause.In support of its position Respondent contended, at the hearing and in its brief,that Coombes who was first employed from about February 9, 1957,until about'Unless otherwise noted, all dates herein mentioned refer to 1960.2 This term specifically Includes counsel for the General Counsel appearing at the-hearing.a See CaseNo. 33-RC-785, a representation proceeding involving the same employerand the same labor organizationhere involved wherein the Board asserted jurisdiction on,October 7, 1960. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 5; 1959, was discharged on the latter datebecause he"had been repeatedlyreprimanded and warned about absences without leave, about appearing for workunder theinfluenceof alcohol orsufferingfrom the after-effects of alcohol, aboutunauthorized departure from the kitchen [where he worked]as steakchef while hewas on duty, about the use of profane, vulgar or abusive language within the hearing.of the patrons of the hotel, and about arguing with other employees in a loud voice";and that Coombes was discharged on August 1, for the solereasonthat he was "awayfrom his job [on July 29, 1960] and was not where he was supposed to be and hewas soliciting for the Union away from his job and at thesame timetalking to a.man and interfering with this man's work."Coombes' ability as a chef is not inissuefor the record convincingly establishes,and the Respondent admits, that Coombes was the best steak-house chef it ever hadin itsemploy.B.The pertinent factsCoombes was rehired about April 1, 1960, as a chef in Respondent's steak house.His hours of employment normally were from about 3 or 3:30 p.m. until about11:30 p.m. and he normally worked said hours 7 days a week.About a week or so prior to Coombes' August 1 discharge, Juan Alonzo, Coombes'immediate supervisor and the person who supervises the preparation of all foodserved at Respondent's El Paso hotelrestaurantsand who has the authority to dis-charge cooks or other kitchen employees, called Coombes from the kitchen intothe employees' dining room and queried Coombes abouthis unionaffiliations.Infact,Alonzo opened the conversation by asking Coombes, "How about the Union?"When Coombes replied, "Well, it's all right, I guess," Alonzo stated, "It won't workin El Paso."Alonzoalso statedto Coombes on that occasion that he was aware ofthe latter's union membership, adding that cooks, whether employed on the WestCoast or on the East Coast "have to belong to the Union." Thereupon, Coombesstated, "Well, I've been a member [of the Union] for a long time.",During June and July, Coombes, prior to and after his work hours, solicited mem-bership for the Union from amongst his coworkers.This solicitation, which tookplace on Respondent'spremises,resulted in Coombes obtaining about 50 signedunion cards.On Thursday, July 28, the Union filed a representation petition with the Board .4On Saturday morning, July 30, Leonardo Pineda, a Respondentlinen room em-ployee, told his immediate supervisor, Housekeeper Lynde, that on the previouseveningCoombes had given him some cards "from the Union" and he then showedLynde the cards .5 Lynde thereupon picked up the telephone and called Respondent'sgeneralmanager, James E. Murphy.However, Lynde was unable to speak toMurphy because he did not answer the telephone.On August 1, when Pineda reported for work, Lynde told Pineda that Murphywanted to see him, whereupon Pineda went to Murphy's office.Although denying that Lynde had told him the reason why Pinedawanted to seehim, Murphy testified that as soon as Pineda entered his office he asked Pineda to sitdown and then said, "Leonardo, now tell me what happened between you and TonyCoombes on Friday, the 29th?"; that Pineda then related his purported July 29conversation with Coombes; that Pineda also mentioned that Coombes had givenhim some cards; that he then drew up a statement reciting what Pineda had toldhim which, after the statement had been typed by his secretary, he hadPineda signand swear to it; that Pineda had left his office, "The next thing I did was to call Mr.Gorny 6 and tell him to pull Tony's [Coombes] time cardand alsoto notify Tonyupon his arrival that I would like to see him in my office"; that "Tony came into theoffice and I asked Tony to have a seat and I told Tony then that he was dischargedor fired"; that "Tony asked me why and I told Tony that I hada statementhere from.'The record establishes,and the Trial Examiner finds, that Respondent received a copyof this petition prior to Coombes' dischargeS Pineda testified that at exactly 6 p m on Thursday, July 29, while he was en route tocheck certain guest rooms, Coombes stopped him and "talked to me about the union" andalso gave him some cards.Coombes denied that he ever talked to Pineda about theUnion or ever gave Pinedaany cardsThe TrialExaminercredits Coombes'denial andrejectsPineda's testimony with respect to his purported conversation with Coombes.This finding is buttressed by the fact that Coombes particularly impressed the TrialExaminer as being a person who is careful with the truth and meticulous in not enlarginghis testimony beyond his actual memory of what occurred or what was said. On theother hand, Pineda did not so impress the Trial Examiner.O'WolfgangGorhey,Respondent's assistant manager., HILTON HOTEL, .491a man., It was signed and notarized and witnessed and everything that Tony wasaway from his job and was not where he was supposed to be and he was solicitingfor the Union away from his job and at the same time talking to a man and inter-fering with-this man's work"; that when Coombes inquired whether his work hadanything to do with his discharge, "I told Tony no, that I thought that he was thebest steak-house cook that we ever had"; and that, in fact, Coombes was the beststeak-house cook Respondent ever employed.Coombes testified that when he reported for work on August 1 he noticed thathis timecard was not in the rack; that when he asked the watchman where his cardwas he was informed by the watchman that he was "to see Mr. Murphy before Icome [sic] to work"; that he thereupon went to Murphy's-office and asked Murphy"What's the beef, Mr. Murphy?"; that Murphy replied, "You're fired"; that whenhe inquired as-to the reason for his discharge Murphy stated, "For Union activity";that when he asked whether his work played any part in Murphy's decision to firehim, Murphy replied in the negative; and that the following then ensued:"Well," I says [sic], "Well, the Union is here. I've been a member as you knowfor years."He said, "Yes, I known that." I says [sic], "What's the matternow?"He said, "Well, it isn't your work.You are the best we ever had here.It's just your Union activities,.You're fired.".he told me that hehad a written statement by an employee that I was soliciting on the job whileI should have been working. I said, "No, Mr. Murphy, 'I did not solicit onthe company's time.... I'll admit I solicited on my own time, in the base-ment in the shower room, either before going to work or after."In the light of the entire record, the Trial Examiner is convinced, and finds, thatCoombes' version of what transpired during his conversation with Murphy onAugust 1, referred to immediately above, is substantially in accord with the facts.This finding is supported by the fact that, as found above, Coombes particularlyimpressed the Trial Examiner as being a person who is careful with the truth andmeticulous in not enlarging his testimony beyond his actual memory of what occurredor what was said, whereas Murphy, on the other hand, gave the Trial Examiner theimpression that he was studiously attempting to conform his testimony to what' heconsidered to be the best interest of Respondent.Coombes testified further, and the Trial Examiner finds, that about 2 weeks priorto the opening of the hearing herein he called upon Murphy and the followingconversation ensued:I said, "How do you do?" He [Murphy] said, "How do you do, Tony?" "Icome back after my job back." . . . He says, "I can't do it. You have a caseagainst us on the 21st, . . . I couldn't hire you back until after the case orotherwise.I absolutely couldn't".he says, "I haven't anything againstyou.You're the best cook we ever had in the hotel.You're tops. It's you andthe Union versus the Hilton Hotel."C. Concluding findingsUpon the entire record in the case, the Trial Examiner finds that the Respondent'sapparent defense, that had the solicitation not taken place during working hoursCoombes would not have been discharged, is merely an obfuscation to concealRespondent's unlawful intent.The record is convincingly clear that Coombes wasdischarged because of his union activities and affiliation.The Trial Examiner further finds that Respondent discriminatorily dischargedCoombes in violation of Section 8(a) (3) of the Act, thereby discouraging member-ship in the Union, and since such act interfered with, restrained, and coerced Re-spondent's employees in the exercise of the rights guaranteed in Section 7 of theAct, it was likewise violative of Section 8(a)(1) thereof.?° Of course, disbelief of the reasons advanced by Respondent does not itself make out aviolationThe burdenis onthe General Counsel to establish discriminatory motive, noton Respondent to disprove it.But here, the General Counsel more than amply met thatburden.Likewise it goes without saying, as the Fifth Circuit pointed out inN.L R B. v.T.A.McGahey,Sr. et al.d/b/aColumbusMarbleWorks,233 F 2d 400 (C A. 5),"Managementcan dischargefor good cause orbad cause,or no causeat all," provided thedischarge was not motivated by any purpose proscribed by the Act. But, the court alsopointedout that where the evidence reveals thatthe real anddominant purpose for thedischarge was discriminatory, as here, thena findingof a violation of Section8(a) (3)of the Actis clearlywarranted. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent as described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among theseveral States and, such of them as have been found to constitute unfair laborpractices,tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and(3) of the Act,the Trial Examiner will recommend that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policiesof the Act.Having found that Respondent has discriminated in regard to the hire and tenureof employment,and the terms and conditions of employment,of Coombes, theTrial Examiner will recommend that the Respondent offer him immediate and fullreinstatement to his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges.The TrialExaminer will also recom-mend that the Respondent make Coombes whole for any loss of pay he may havesuffered by reason of the Respondent'sdiscrimination against him,by payment tohim of a sum of money equal to the amount he normally would have earned aswages from the date of his discharge to the date of the Respondent's offer of rein-statement,less his net earnings duringthat period.Loss of pay shall be computed and paid in accordance with the formula adaptedby the Boardin F.W.Woolworth Company,90 NLRB 289.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure Respondent's employees theirfull rights guaranteed them by theAct it will berecommended that Respondentcease and desist from in any manner interfering with,restraining and coercing itsemployees in their rights to self-organization.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 628,Bartenders& Culinary Workers Union,Hotel & Restaurant Em-ployees & Bartenders InternationalUnion, AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.2.By discriminating in regardto thehire and tenure of employment of Coombes,thereby discouragingmembershipin the Union,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, Respondenthas engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair laborpracticesare unfair labor practices within themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Flemingsburg Manufacturing CompanyandAmalgamated Cloth-ingWorkers of America,AFL-CIO.CaseNo. 9-CA-2149.May 12, 1961DECISION AND ORDEROn February 9, 1961, Trial Examiner Phil Saunders issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent engaged in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative131 NLRB No. 81.